Citation Nr: 1638998	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression, anxiety, and insomnia as manifestations of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hand tremors, to include as manifestations of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1987,  and from September 1990 to March 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO denied entitlement to service connection for generalized anxiety disorder (claimed as depression, anxiety, and insomnia), for fibromyalgia, and  for a bilateral hand condition (also claimed as bilateral hand tremors).  In June 2009, the Veteran filed a notice of disagreement (NOD) with the denials.   A statement of the case (SOC) was issued in July 2011, and in July 2011, the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In a July 2011 rating decision, the RO granted service connection for fibromyalgia and assigned a 10 percent rating, effective September 11, 2008 (the date of receipt of the claim). This action resolved the  claim for service connection for fibromyalgia.  Thereafter, in a February 2013 statement, the Veteran alleged  clear and unmistakable error with respect to the rating assigned  for fibromyalgia and, in a January 2014 rating decision, the RO found  no clear and unmistakable error in the assigned rating.  As the Veteran did not initiate an appeal with respect to this determination, or with the assigned effective date for the award of service connection, no claim with respect to fibromyalgia remains before the Board.

As for the matter of representation,  the claims file reflects that the Veteran was previously represented by The American Legion (as reflected in a February 2011 Form 21-22, Appointment of Veterans Service Organization as  Claimant's Representative).  A subsequent February 2013 Form 21-22a (Appointment of Individual as Claimant's Representative)  in favor of Agent Regina R. Heal. More recently, however, another validly executed  21-22 in favor of The American Legion was submitted in August 2016.  The Board recognizes the change in representation.  

The Board further notes that, along with a new POA, in August 2016, the Veteran's current representative submitted additional evidence-namely, an April 2016 Mental Disorders Disability Benefits Questionnaire (DBQ) completed by D.M., M.D.-along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2015).   

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VMBS file or irrelevant to the claims on appeal.

For reasons made clear below, the Board has bifurcated the claim involving symptoms of depression, anxiety and insomnia and diagnosed psychiatric disability.   See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board may bifurcate a claim and address different theories or arguments in separate decisions).  Also, given the Veteran's assertions and the various psychiatric diagnoses of record, the Board has expanded the psychiatric disability claim, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Board's decision addressing the matter of service connection for depression, anxiety, and insomnia as manifestations of undiagnosed illness or other qualifying, chronic disability is set forth below.  The claims for service connection for acquired psychiatric disability and for  hand tremors are  addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  3.  The Veteran had active duty service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The Veteran's symptoms of depression, anxiety, and  insomnia, and depression have been medically attributed to his service-connected fibromyalgia.


CONCLUSION OF LAW

As the Veteran's symptoms of depression, anxiety, and insomnia have been attributed to a known clinical diagnosis  (and, now service-connected disability), service connection for depression, anxiety, and insomnia as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or, on any other basis, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

With respect to the limited matter herein decided, the Veteran has been notified of the reasons for the denial of this aspect of the claim, and has been afforded the opportunity to present evidence and argument with respect to this matter.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran. As will be explained below, the matter herein decided lacks legal merit. As the law, and not the facts, is dispositive of this matter, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543   (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. 
§ 3.317 (a)(2).

Because the Veteran served in the Southwest Asia Theater of Operations from October 1990 to March 1991, she is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  Moreover, she has specifically contended that she began experiencing symptoms to include depression, anxiety, insomnia, and joint pains (later diagnosed as fibromyalgia) shortly after returning from her tour of duty in Southwest Asia in March 1991.  See October 2008 statement.  It  must now be determined whether the Veteran's claimed depression, anxiety, and insomnia are associated with undiagnosed illness or other qualifying chronic disability that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service. 

Following a review of the pertinent evidence of record in light of the above-cited legal authority, the Board finds that service connection for symptoms of depression, anxiety, and insomnia ,pursuant to the provisions or 38 U.S.C.A. § 1117, is legally precluded.

The Veteran's service treatment records document that she denied experiencing trouble sleeping or any disease or injury while in the Southwest Asia region in her March 1991 Report of Medical Examination upon return from deployment.  In her March 1991 Report of Medical History the Veteran also denied experiencing depression.  Post-service private treatment records from Northside Medical Associates and VA Medical Center St. Louis reflect that the  Veteran has been continuously treated for depression, anxiety, and insomnia and that she has been diagnosed with fibromyalgia.

The report of a June 2011 VA fibromyalgia examination notes the Veteran's report of  having symptoms of intermittent hand and finger tremors, and atypical chest pain that she associated with anxiety.  The examination report notes a 2008 diagnosis of fibromyalgia, which the VA examiner opined was manifested by alternating diarrhea and constipation, depression, anxiety, musculoskeletal symptoms, and GERD.  The Veteran's emotional stress was determined as the precipitating or exacerbating factor of symptomatology.  The examiner opined that the Veteran's symptoms were best characterized as anxiety disorder, NOS with depressive features.  A subsequent December 2013 VA fibromyalgia examination report reflects the examiner opined that stiffness, and sleep disturbance to include difficulty falling asleep were also attributable to fibromyalgia.

In sum, although the Veteran has reported experiencing depression, anxiety, and insomnia during and since service, such problems have been attributed to a known clinical diagnosis of fibromyalgia (now, a service-connected disability).  and not to an undiagnosed illness or other medically unexplained multi-symptom illness.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is legally precluded.  The  Board also points out that, as the evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14 (2015).  As the symptoms claimed are associated with an already-service-connected disability,  an award of service connection for these symptoms, on any basis,  is likewise precluded. 

In this adjudication, consideration has been given to the medical evidence as well as the statements of the Veteran and her representative.  However, as indicated above, the claim turns on the complex medical matter of whether the Veteran's depression, anxiety, and insomnia are attributable to a  known clinical diagnosis is a matter within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to have the appropriate medical training or expertise, neither is competent to render a probative opinion on the complex medical matter upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As lay assertions in this regard have no probative value, the Veteran can neither support the claim, nor counter the probative medical evidence of record on this point, on the basis of lay assertions, alone. 

The legal authority governing eligibility for VA benefits is clear and specific, and the Board is bound by such authority.  As, on these facts, awarding service connection for depression, anxiety, and insomnia as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or on any other basis, is legally precluded, this aspect of the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for depression, anxiety and insomnia, as manifestations of o undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or, on any other basis, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

First addressing the psychiatric claim, the Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and major depressive disorder.  

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).  Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) for all claims that were received by VA or were pending before the AOJ on or after August 4, 2014.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  
Multiple medical reports are of record; however, none provides a probative opinion that adequately resolves the claim.  

On June 2011, the Veteran was afforded a VA PTSD examination.  She reported day time fatigue, isolation, panic attacks, difficulty sleeping, and memory problems.  According to the veteran's reports, depression became a problem in 1997, but she had difficulty recalling the exact onset of symptoms.  She also reported serving in Saudi Arabia and during this time she felt helpless and fearful as a result of experiencing bomb explosions often and being unarmed for a period time due to the lack of bullets available for fire arms while serving in Saudi Arabia.  The examination report reflects the Veteran met the DSM-IV criteria for PTSD, however the examiner opined that the Veteran did not currently meet the full criteria for PTSD diagnosis and concluded that her symptoms were best characterized as anxiety disorder, NOS with depressive features.  

In the April 2016 Mental Disorders DBQ provided by  D.M., M.D., a private physician, diagnosed the Veteran with PTSD and major depressive disorder, noting "a history of trauma while serving in the military."  While the April 2016 DBQ addressed the Veteran's reported military history and also reflects the Veteran's specific symptomatology attributed to PTSD and those attributed to major depression, Dr. D. did not address the DSM-5 criteria, or provide any etiology opinion for major depressive  nexus opinion as to these disorders.

The Board further notes that an April 2011 letter from Dr. D.D.P., a private clinician, provides a positive opinion with respect to the Veteran's PTSD.  Further, in a July 2006 Human Studies application for Gulf War Veterans provided by Northside Medical Associates, the Veteran reported symptomatology to include memories, thoughts, or images; repeated disturbing dreams; and reliving specific experiences related to a stressful Gulf War experience.  She also reported feeling very upset and physical reactions when reminded of a stressful Gulf War experience, and loss of interest in activities that she once enjoyed, as well as feeling distant from others.

However, none of these providers explicitly addressed whether the Veteran met the DSM-5 criteria for a diagnosis of PTSD, or provide opinion addressing the relationship, if any, between any other diagnosed psychiatric disability and service, to include any alleged stressful experience therein.  Accordingly, the Board finds that further medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claim for acquired psychiatric disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to hand tremors, an August 2006 private treatment record from Northside Medical Associates reflects that the Veteran presented for weight loss counseling.  On examination, the clinician observed that she had an intention tremor and a mild resting tremor that she reported experiencing for many years.  The clinician's assessment was resting tremor.  In addition, a June 2011 VA fibromyalgia examination report notes the Veteran reported having symptoms of intermittent hand and finger tremors, and atypical chest pain that she associated with anxiety.  The VA examiner did not provide a diagnosis for the condition.

Here, the Board finds that neither the June 2011 VA fibromyalgia examination nor the August 2006 private medical visit for weight loss counseling is adequate to determine the etiology of the condition.  As previously indicated, the Veteran had documented service in Southwest Asia and has not yet been afforded a VA Gulf War Veteran examination on this claim.   Accordingly, the Board finds that a remand of this matter is warranted, as well.  On remand, the Veteran should be afforded a VA Gulf War examination to obtain medical addressing as to  whether her reported symptoms of hand tremors are in fact attributable to a known clinical diagnosis, and, if so, to obtain  an etiology opinion for each diagnosed condition.

Accordingly, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, and a VA Gulf War examination.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examinations, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in St. Louis, Missouri and that records from this facility dated through December 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the St. Louis VAMC (since December 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards private (non-VA) records), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of these claims should include consideration of all pertinent evidence associated with the VBMS and/or Virtual VA file(s) since the last adjudication-to include, for the sake of efficiency, evidence submitted in August 2016 (notwithstanding the waiver of initial AOJ consideration of such evidence).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the St. Louis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in n obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist,  to obtain information as to the nature and etiology of current psychiatric disability(ies). 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should clearly identify all psychiatric disability(ies) currently present or present at any time pertinent to the current claim (even if now  asymptomatic or resolved).

If the examiner determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder, he or she must reconcile such findings with the determinations of Dr. D.D.M. in the April 2011 letter, the determinations of Dr. D.M. in the April 2016 Mental Disorders DBQ, as well as the June 2011 VA examination report.

The examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD under the DSM-5.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic  criteria are met, to include identifying the specific in-service stressor(s) underlying the diagnosis, and commening upon the link between the current symptomatology and the in-service stressor(s).

For each currently diagnosed acquired psychiatric disorder other than PTSD-to include generalized anxiety disorder and major depressive disorder the examiner  should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during service, or is otherwise medically- related to the Veteran's military service.  

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include the Veteran's service treatment records, and the July 2006 Human Studies application for Gulf War Veterans provided by Northside Medical Associates, and other evidence submitted by the Veteran, to include the April 2016 DBQ).

The examiner also must consider and discus all lay assertions, to include Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results, along with complete, clearly stated rationale for the conclusions reached, must be provided.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA Gulf War examination, by (an) appropriate physician(s), to obtain medical information as to the current nature and etiology of claimed hand tremors.  Such examination(s) should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician(s), and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each physician must provide complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a)  The primary Gulf War examiner should note and detail all reported hand tremor symptoms.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of hand tremor and state what precipitates and what relieves them. 

b)  The examiner should list all diagnosed disabilities and state which hand symptoms are associated with each disability.  If all symptoms are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 

c)  If any hand symptoms have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

d)  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.

e)  For each diagnosed hand disorder, the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


